Graves, J.
The parties exchanged horses on the 8th of May, 1867.
Bachelder, claiming to have been defrauded in the trade, took steps on the 19th of May, which was Sunday, to rescind the contract. His purpose was to place himself in position to retake the horse he had traded away. These steps were sufficient to produce that consequence, unless rendered abortive by being done on Sunday. Bachelder then brought replevin, and the only question is whether the trade was undone by what occurred at that time, and on *426that point we think the referee was correct when he said in his first report, “ that the rescission of a contract requiring certain formulae to be gone through with by the party making the same, is as much a matter of business así that of making the contract itself.” As the original contract, because of ite nature, could not have been lawfully made on Sunday, so neither could the acts and steps needed for its undoing be lawfully done on that day. The one was as clearly forbidden work and business, as the other.
The judgment must be reversed with costs, and a new trial ordered.
The other Justices concurred.